Electronically Filed
                                                           Supreme Court
                                                           SCOT-XX-XXXXXXX
                                                           17-JUL-2019
                                                           10:07 AM



                          SCOT-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               ORIGHOYE DENNIS IYONSI, Petitioner,

                                   vs.

             HAWAI#I POLICE DEPARTMENT, Respondent.


                        ORIGINAL PROCEEDING

                      ORDER DENYING PETITION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Orighoye Dennis

Iyonsi’s “Brief for the United States as Amicus Curiae,” filed as

a petition on July 10, 2019, and the record, it appears that

petitioner fails to demonstrate that he is entitled to relief

from this court.   Accordingly,

          IT IS HEREBY ORDERED that the petition is denied.

          DATED: Honolulu, Hawai#i, July 17, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson